Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 13 May 2022 have been fully considered but they are not persuasive or moot in view of the new grounds of rejection presented below. 
Applicant has argued that Fernandez fails to teach or suggest vibration bed control based on measured extraction rates. The new ground of rejection finds this as an obvious form of automating human activity.
Applicant has argued that Fernandez makes no mention of a controller. Fernandez consistently refers to a “control means,” including in paragraph [0041]. 
Applicant has argued that Applicant’s bed may include a sensor to detect how much excess build material is being removed, but the sensor has not been included in the claim language. 
Applicant has argued Lebed does not appear to teach or suggest that two vibration modes are used "during a build material extraction period" for a single part, but Claim 2 does not require two vibration modes used for a single part. 
Applicant has argued Fernandez and Davidson in any combination fail to teach or suggest, "wherein the vibrating bed is to vibrate: in sequentially more intense extraction modes." As stated below, an apparatus claim covers what a device is, not what it does. See MPEP 2114.II “Manner of Operating the Device Does Not Differentiate Apparatus Claim from the Prior Art.” Thus, Fernandez and Davidson need only be capable of performing these process steps. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: 
Claims 1 and 7 recite that a vibrating bed and/or vacuum are selectively activated based on a measured rate of extraction falling below a threshold value, but applicant has failed to teach a sensor or detector to perform the functions of measuring the extraction of the build material. Thus, the claims are indefinite. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez et al. (US 20190299534 A1, hereinafter “Fernandez”).
Regarding claim 1 Fernandez teaches an additive manufacturing platform (platform 101; 0024), comprising: 
a vibrating bed (201 vibrates the platform 101; see 0041) on which a volume of build material is to be disposed, wherein the vibrating bed is to vibrate to remove (0033-0034) excess build material; 
a non-vibrating frame (structure 202; see Fig. 1; 0041 teaches that inflatable elements 203 absorb and/or dampen the vibrations and prevent from reaching the structure 202) to support the vibrating bed; and 
ports (0041 teaches holes in the platform) in the vibrating bed through which the excess build material is removed when the vibrating bed vibrates.
Ferdandez fails to teach a controller to selectively activate the vibrating bed and ports based on a measured rate of extraction falling below a threshold value, but this may be performed visually and such a process is automating a human activity. See MPEP 2144.04.III. For example, a person may see that a significant amount of powder has been removed from the article and stop the vibration of the bed. 
It would have been obvious to automate this activity, as removal of powder from an additively built object is necessarily in order to clean up the object for its desired use. 

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez on view of Lebed (US 20190126555 A1).

Regarding claims 2-4 Fernandez fails to teach various vibration frequencies. 
In the same field of endeavor Lebed teaches that various vibration frequencies and modes may be used to dispense material from an additively manufactured object (0024-0033 teaching first and second vibration modes). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Fernandez and Lebed. Fernandez teaches that a controller is used to control an actuator for vibration (0024) but it fails to teach the type of vibration. Therefore, a person having ordinary skill in the art before the effective filing date would have looked to the prior art to find the type of vibration modes that enable removal of build material from an additively manufactured object. 
Finally, an apparatus claim covers what a device is, not what it does. See MPEP 2114.II “Manner of Operating the Device Does Not Differentiate Apparatus Claim from the Prior Art.” See also MPEP 2114.I teaching that a functional limitation may be rejected under inherency. Therefore, the combination of Lebed and Fernandez need only be capable of performing the necessary vibration modes. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez in view of Burns et al. (US 20170282457 A1, hereinafter “Burns”).
Regarding claim 6, Fernandez fails to teach wherein the vibrating bed vibrates in a horizontal plane.
In the same field of endeavor Burns teaches that a powder removal system may vibrate in a horizontal direction in order to remove build material from the object (0021). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Burns and Fernandez. Burns teaches that vibrating in a horizontal direction facilitates in the removal of build material (0021), thus a person having ordinary skill in the art before the effective filing date would have found his teachings obvious in view of Fernandez’s disclosure of removing build material from objects. 

Claim 5, 7 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez on view of Davidson (US 20110233808 A1, hereinafter “Davidson”). 

Regarding claim 5, Fernandez fails to teach wherein non- solidified build material is removed to a chamber through vibration of the vibrating bed and then extracted to a reservoir using a vacuum system. 
In the same field of endeavor Davidson teaches that an extraction vacuum system may be used to remove build material from an additive manufacturing platform (see Fig. 1 showing platform 300 and vacuum system 600; 0073). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Fernandez and Davidson. Davidson teaches that the use of a vacuum system allows the powder material to be automatically recycled (see Fig. 1), thus a person having ordinary skill in the art before the effective filing date would have been motivated for those reasons. 

Regarding claim 7, Fernandez teaches an additive manufacturing system, comprising: 
a platform (platform 101) that defines a build area, wherein the platform comprises: 
a vibrating bed (201 vibrates the platform 101; see 0041) on which a volume of build material is to be disposed, wherein the vibrating bed is to vibrate: 
to remove excess (0033-0034) build material into a chamber; and
in sequentially more intense extraction modes (the apparatus of Fernandez is capable of this; an apparatus claim covers what a device is, not what it does. See MPEP 2114.II “Manner of Operating the Device Does Not Differentiate Apparatus Claim from the Prior Art.” See also MPEP 2114.I teaching that a functional limitation may be rejected under inherency);  
a non-vibrating frame (structure 202; see Fig. 1; 0041 teaches that inflatable elements 203 absorb and/or dampen the vibrations and prevent from reaching the structure 202) to support the vibrating bed; 
and a controller (0041 teaches the vibration means is controlled by the controller) to control extraction modes during a build material extraction period.
Ferdandez fails to teach a controller to selectively activate the vibrating bed and vacuum system based on a measured rate of extraction falling below a threshold value, but this may be performed visually and such a process is automating a human activity. See MPEP 2144.04.III. For example, a person may see that a significant amount of powder has been removed from the article and turn off the vacuum and vibration of the bed. 
It would have been obvious to automate this activity, as removal of powder from an additively built object is necessarily in order to clean up the object for its desired use. 
Fernandez fails to teach a build material distributor to successively deposit layers of build material into a build area; at least one agent distributor including at least one liquid ejection device to selectively distribute fusing agent onto the layers of build material; and a vacuum system to draw excess build material from the chamber to the reservoir. 
In the same field of endeavor Davidson teaches that that an extraction vacuum system may be used to remove build material from an additive manufacturing platform (see Fig. 1 showing platform 300 and vacuum system 600; 0073). Davidson further teaches a build material distributor (dispensing hopper 400, Fig. 1) and a liquid ejection device to selectively distribute fusing agent (0067 teaches a binder dispensed from 130). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Fernandez and Davidson. Davidson teaches that the use of a vacuum system allows the powder material to be automatically recycled (see Fig. 1), thus a person having ordinary skill in the art before the effective filing date would have been motivated for those reasons. Further, Fernandez refers to build material that was distributed, thus Fernandez must have used some form of build material distributor to distribute the build material. Finally, Fernandez teaches that the powder is typically incorporated with some binder (0003), thus a person having ordinary skill in the art before the effective filing date would have found a liquid dispenser as obvious.

Regarding claim 16, Fernandez fails to teach a vacuum system to create an airflow through ports in the vibrating bed, wherein the vibrating bed is vibrated and the vacuum system is operated simultaneously to remove excess build material by a combination of vibration and airflow. 
In the same field of endeavor Davidson teaches that an extraction vacuum system may be used to remove build material from an additive manufacturing platform (see Fig. 1 showing platform 300 and vacuum system 600; 0073) and the vacuum may be applied at the same time as the vibration to remove powder from the build platform (0018). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Fernandez and Davidson. Davidson teaches that the use of a vacuum system allows the powder material to be automatically recycled (see Fig. 1), thus a person having ordinary skill in the art before the effective filing date would have been motivated for those reasons.  

Regarding claims 17 and 18, Fernandez does not explicitly teach controlling the vibration based on material type or size and dimension of the 3D object, but the material worked upon does not limit an apparatus claim, see MPEP 2115. 

Claims 8-11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez on view of Davidson and further in view of Lebed.
Regarding claim 8-9, Fernandez fails to teach various vibration frequencies. 
In the same field of endeavor Lebed teaches that various vibration frequencies and modes may be used to dispense material from an additively manufactured object (0024-0033 teaching first and second vibration modes). Lebed also teaches the vibration may be changed based upon the extraction difficulty (0032-0033). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Fernandez and Lebed. Fernandez teaches that a controller is used to control an actuator for vibration (0024) but it fails to teach the type of vibration. Therefore, a person having ordinary skill in the art before the effective filing date would have looked to the prior art to find the type of vibration modes that enable removal of build material from an additively manufactured object. 
Finally, an apparatus claim covers what a device is, not what it does. See MPEP 2114.II “Manner of Operating the Device Does Not Differentiate Apparatus Claim from the Prior Art.” See also MPEP 2114.I teaching that a functional limitation may be rejected under inherency. Therefore, the combination of Lebed and Fernandez need only be capable of performing the necessary vibration modes.

Regarding claim 10, Fernandez teaches the platform comprises walls (see the sides of the job box 100 in Fig. 1) that extend from the platform; and the walls, in addition to the platform, vibrate (necessarily the sides are vibrated along with the bottom as they both sit on 201) to remove excess build material.

Regarding claim 11, Fernandez fails to teach wherein the at least two extraction modes differ in air flow rates.
In the same field of endeavor Davidson teaches that a vacuum may have two extraction modes (0073 teaches the on/off of the vacuum). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Davidson and Fernandez as Davidson teaches that it may be desirable to only remove powder and apply a vacuum after the article is produced. Thus a person having ordinary skill in the art before the effective filing date would have found it obvious for those reasons. 

Regarding claim 20, Fernandez fails to teach wherein: an airflow in a first extraction mode is the same as an airflow in a second extraction mode; and a vibration characteristic in the first extraction mode is different than a vibration characteristic in the second extraction mode.
The transition in the airflow in the first extraction mode and second extraction mode may be arbitrarily chosen as the airflows are the same. Further, an apparatus claim covers what a device is, not what it does. See MPEP 2114.II “Manner of Operating the Device Does Not Differentiate Apparatus Claim from the Prior Art.” See also MPEP 2114.I teaching that a functional limitation may be rejected under inherency. Thus, the prior art only need be capable of performing the claimed processes. 
In the same field of endeavor Davidson teaches that that an extraction vacuum system may be used to remove build material from an additive manufacturing platform (see Fig. 1 showing platform 300 and vacuum system 600; 0073). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Fernandez and Davidson. Davidson teaches that the use of a vacuum system allows the powder material to be automatically recycled (see Fig. 1), thus a person having ordinary skill in the art before the effective filing date would have been motivated for those reasons. 
In the same field of endeavor Lebed teaches that various vibration frequencies and modes may be used to dispense material from an additively manufactured object (0024-0033 teaching first and second vibration modes). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Fernandez and Lebed. Fernandez teaches that a controller is used to control an actuator for vibration (0024) but it fails to teach the type of vibration. Therefore, a person having ordinary skill in the art before the effective filing date would have looked to the prior art to find the type of vibration modes that enable removal of build material from an additively manufactured object. 
Finally, an apparatus claim covers what a device is, not what it does. See MPEP 2114.II “Manner of Operating the Device Does Not Differentiate Apparatus Claim from the Prior Art.” See also MPEP 2114.I teaching that a functional limitation may be rejected under inherency. Therefore, the combination of Lebed and Fernandez need only be capable of performing the necessary vibration modes.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742